IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        _____________________

                             No. 98-51206
                           Summary Calendar
                        _____________________

LEONARDO R. CANTU,

                                                  Plaintiff-Appellant,

                                  versus

SENIOR COMMUNITY SERVICES/SENIOR CENTERS; ROBERT SHOFFNER,

                                            Defendants-Appellees.
_________________________________________________________________

           Appeal from the United States District Court
                 for the Western District of Texas
                           (SA-98-CV-40)
_________________________________________________________________

                               July 16, 1999

Before JOLLY, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     This appeal arises under Title VII of the Civil Rights Act of

1964, 42 U.S.C. § 2000e et seq.         Leonardo R. Cantu, a Hispanic,

proceeds pro se.     Cantu appeals the district court’s grant of

summary judgment in favor of Senior Community Services, Inc.

(“SCS”)   on   his   hostile     work   environment,   national   origin

discrimination, and unlawful retaliation claims.          The district

court granted summary judgment on Cantu’s hostile work environment

claim on the grounds that Cantu failed to include the claim in the

his timely charge of discrimination filed with the Equal Employment


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Opportunity Commission (“EEOC”). Alternatively, the district court

held that Cantu’s proffered evidence of a hostile work environment

was insufficient to rise to an actionable level of workplace

discrimination.     Next, the district court granted summary judgment

on Cantu’s national origin discrimination claim, on the grounds

that Cantu failed to show that SCS’s proffered rationale for

promoting John Peterson, a black male, over him was a pretext for

discrimination.      Finally, in granting summary judgment on the

unlawful retaliation claim, the district court ruled that Cantu

failed to establish the requisite causal link between his protected

activity (the filling of his EEOC compliant against SCS thirty-one

months prior to his termination), and the adverse employment action

suffered   (SCS’s   decision   to   eliminate   Cantu’s   social   worker

position in the 1995/1996 fiscal year). For the foregoing reasons,

we affirm.

     On appeal, Cantu argues that the district court erred in

granting summary judgment on his national origin discrimination

claim because he presented sufficient evidence that SCS’s proffered

explanation for promoting John Peterson to the position of program

director for the Senior Center was a pretext for discrimination.1

     1
      Cantu also seeks reversal of the district court’s grant of
summary judgment on his claim for hostile work environment. Even
if we excuse Cantu’s failure to file the claim with the EEOC, we
still have no basis on which to rule in his favor. On appeal,
Cantu has failed to provide any legal or factual analysis in
support of his hostile work environment claim.       Because Cantu
failed to argue the hostile work environment claim in his brief, he
has waived that claim on appeal. Jason D.W. v. Houston Indep. Sch.




                                    2
.Cantu failed to provide any legal or factual analysis in support

of his hostile work environment claim.                We have previously held

that a party’s failure to brief a claim waives the claim on appeal.

Jason D.W. v. Houston Indep. Sch. Dist., 158 F.3d 205, 210 (5th

Cir.    1998)    (citations    omitted).2          Cantu   argues   that   Robert

Shoffner, SCS’s executive director, relied solely upon subjective

job criteria in promoting Peterson.                In doing so, Cantu contends

that Shoffner disregarded objective criteria, such as the minimum

qualification requirements for the position, Cantu’s superior work

experience, his positive performance evaluations, and merit pay

increases.      Cantu further maintains that the jury reasonably could

infer pretext from the fact that SCS interviewed and selected

Peterson, an applicant who lacked the necessary qualifications for

the    job.     Cantu   next   argues       that    his    work   experience   and

educational background exceeded the posted job qualifications for

the position and that he was better qualified than Peterson.

Finally, Cantu contends that Shoffner’s proffered explanation as to


Dist., 158 F.3d 205, 210 (5th Cir. 1998) (citations omitted); Long,
88 F.3d at 309 n.9.
     Cantu’s remaining argument on appeal is that the district
court erred in granting summary judgment on his unlawful
retaliation claim. In support of this argument, Cantu attempts to
highlight what he perceives to be implausibilities in SCS’s
decision to eliminate his job position. In doing so, Cantu has
offered no proof that “but for” the discrimination complaint he
filed with the EEOC approximately two years earlier, SCS would not
have made the decision to terminate his social worker position.
Cantu’s retaliation claim therefore fails as a matter of law. Long
v.Eastfield College

, 88 F.3d 300, 308 (5th Cir. 1996) (citations omitted).




                                        3
why he promoted Peterson is probative of discrimination because his

statements explaining what criteria he considered in selecting

Peterson were riddled with inconsistencies and omissions.

     We review the district court’s grant of summary judgment de

novo.     Walton v. Bisco Industries, 119 F.3d 368, 370 (5th Cir.

1997).    In the context of summary judgment, a substantial conflict

in evidence must exist to create a jury question on the issue of

national origin discrimination.             Rhodes v. Guiberson Oil Tools, 75
F.3d 989, 993 (5th Cir. 1996) (en banc) (citations omitted).

Evidence is “substantial” if it is of such quality and weight that

reasonable       and   fair-minded    men      in    the     exercise   of    impartial

judgment might reach different conclusions.                    Id.

     Applying these standards, we find that Cantu has not met his

Title VII evidentiary burden.          In Walton v. Bisco, 119 F.3d at 370

(citations omitted), we explained that "a reason cannot be proved

to be 'a pretext for discrimination' unless it is shown both that

the reason was false, and that discrimination was the real reason"

for the employer’s actions. (Emphasis added.) Notwithstanding his

proof of mendacity, Cantu has failed to allege facts, and, indeed,

there exists no proof in the record that SCS’s decision to promote

Peterson was motivated by national origin discrimination.                          Absent

this showing, there simply exists no basis on which to submit

Cantu’s Title VII claim to a jury.                   See Walton, 119 F.3d at 370

(citing    St.    Mary’s   Honor     Ctr    v.      Hicks,    509 U.S. 502   514-15

(1993))("nothing in law would permit us to substitute for the




                                           4
required finding that the employer's action was the product of

unlawful discrimination, the much different (and much lesser)

finding that the employer's explanation of its action was not

believable”).

      Furthermore, even if reasonable jurors agree that Cantu was

the best qualified candidate for the position of program director,

without proof of SCS’s discriminatory animus, Cantu still has not

proved his case.           See Deines v. Texas Dept. of Protective and

Regulatory Services, 164 F.3d at 282 (5th Cir. 1999) (citing Hicks,
509 U.S.   at     524)   ("that      the   employer's      proffered      reason   is

unpersuasive, or even obviously contrived does not necessarily

establish that the plaintiff's proffered reason of [discrimination]

is correct").

      Finally,      although      we    have       recognized     the    potential   of

subjective criteria to provide cover for unlawful discrimination,

Lindsey   v.   Prive,      Co.,     987 F.2d 324,   328    (1993)    (citations

omitted), we have made clear that a promotional system based upon

such unquantifiable considerations is not “discriminatory per se.”

Anderson v. Douglas & Lomason Co., Inc., 26 F.3d 1277, 1293 (5th

Cir. 1994), cert. denied, 513 U.S. 1149 (1995).                          Thus, without

proof showing that Shoffner’s use of the subjective criteria was

motivated by his purported animus against Cantu’s Hispanic national

origin,      this     evidence         is    not     probative      of     intentional

discrimination.




                                             5
     In sum, the district court did not err in granting summary

judgment on Cantu’s national origin discrimination claim.    The

judgment of the district court is therefore in all aspects

                                                        AFFIRMED.




                                6